Gkice, Justice.
1. A suit for specific performance of an alleged parol contract of purchase of land, which admits a balance due on the purchase-price thereof, and which contains no sufficient tender of the said balance, and sets forth no valid reason why a tender is not made, should have been dismissed on general demurrer, regardless of other questions in the case. Terry v. Keim, 122 Ga. 43 (49 S. E. 736); Pope v. Thompson, 157 Ga. 891 (122 S. E. 604); Roberts v. Mayer, 191 Ga. 588 (13 S. E. 2d, 382).
2. The rulings of the trial judge on other questions raised by demurrer are not here decided, and are not to have the effect of res judicata, or estoppel by judgment, should they again arise in a case between the same parties. Judgment reversed.

All the Justices concur.

Weelces & Candler, for plaintiffs in error. Thomas Q. Lewis, contra.